                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


 HECTOR TORRES,
      Plaintiff,

         v.                                             No. 3:20-cv-01825 (VAB)

 SCOTT SEMPLE, et al.,
      Defendants.


                                    ORDER OF DISMISSAL

       Hector Torres, proceeding pro se, seeks to proceed in this case in forma pauperis. See

Mot., ECF No. 2 (Dec. 8, 2020).

       On December 21, 2020, the Court issued a Notice of Insufficiency informing Mr. Torres

that he must submit a copy of his inmate account statement showing activity for the preceding

six months. See Notice, ECF No. 7 (Dec. 21, 2020). The Court advised Mr. Torres that the case

would be dismissed if he did not correct the insufficiency by January 11, 2021. See id. To date,

Mr. Torres has neither submitted the required document nor sought an extension of time within

which to do so.

       Mr. Torres’ motion to proceed in forma pauperis therefore is DENIED and the

Complaint is DISMISSED without prejudice. See Fed. R. Civ. P. 41(b) (involuntary dismissal if

a plaintiff fails to comply with a court order); LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206,

209 (2d Cir. 2001) (“[I]t is unquestioned that Rule 41(b)... gives the district court authority to

dismiss a plaintiff's case sua sponte for failure to prosecute.”) (citing Link v. Wabash R.R. Co.,

370 U.S. 626, 630 (1962)); see also Dietz v. Bouldin, 136 S. Ct. 1885, 1892 (2016) (“[D]istrict

courts have the inherent authority to manage their dockets and courtrooms with a view toward
the efficient and expedient resolution of cases.”). Mr. Torres may file a motion to reopen this

case if he can demonstrate good cause for failing to comply with the Court’s order and local

court rules. Any motion to reopen must be accompanied by the required document as described

in the Court’s Notice, ECF No. 7. The Clerk of Court respectfully is directed to close this case.

       SO ORDERED this 21st day of June, 2021 at Bridgeport, Connecticut.

                                              /s/Victor A. Bolden
                                              Victor A. Bolden
                                              United States District Judge




                                                 2
